11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Daniel Garcia Hernandez,                        * From the 385th District
                                                  Court of Midland County,
                                                  Trial Court No. CR37118.

Vs. No. 11-11-00123-CR                          * May 23, 2013

The State of Texas                              * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is error in
the judgment below. Therefore, in accordance with this court's opinion, the judgment
of the trial court is reversed and the cause is remanded.